Citation Nr: 1742725	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified (claimed as post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1975 and November 1983 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran filed a motion to advance this appeal on the Board's docket due to financial hardship.  The undersigned has reviewed the motion and supporting evidence, and finds that the evidence establishes financial hardship.  Therefore, the undersigned is granting this motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in July 2011 for the issue currently before the Board.  The Veteran contends his level of disability warrants a 70 percent or 100 percent disability rating, and clinical findings of last VA examination are now over six years old.  The Board is unable to properly render an increased rating decision without obtaining an updated examination; therefore, an additional VA examination is required to provide an accurate picture of the Veteran's current disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The last VA treatment records on record were dated August 2012.  The RO should also obtain outstanding VA treatment records and request the Veteran submit any additional private treatment records necessary to substantiate his claim.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must obtain any outstanding VA treatment notes not associated with the Veteran's file.  The RO must request the Veteran submit private treatment records necessary to substantiate his claim.

2. After completion of the foregoing, schedule the Veteran for a VA mental health examination with a qualified psychiatrist or psychologist to address the severity of the Veteran's anxiety.  The entire claims file, to include a complete copy of this REMAND, must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms related to his mental health condition(s).  All subjective complaints and objective findings must be described in the examination report, and the examiner must fully address any contradictory medical evidence in the record. 

3. After completion of the foregoing, the RO must readjudicate the claim.  If the benefits sought are not granted, the RO must issue a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




